

115 HR 3263 IH: To amend title XVIII of the Social Security Act to extend the Medicare independence at home medical practice demonstration program.
U.S. House of Representatives
2017-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3263IN THE HOUSE OF REPRESENTATIVESJuly 17, 2017Mr. Burgess (for himself, Mrs. Dingell, Mr. Roskam, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to extend the Medicare independence at home medical practice demonstration program. 
1. Extending the Medicare independence at home demonstration programSection 1866E of the Social Security Act (42 U.S.C. 1395cc–5) is amended— (1)in subsection (e)— 
(A)in paragraph (1), by striking 5-year and inserting 7-year; and (B)in paragraph (5), by striking 10,000 and inserting 15,000; 
(2)in subsection (g), in the first sentence, by inserting , including, to the extent practicable, with respect to the use of electronic health information systems, as described in subsection (b)(1)(A)(vi) after under the demonstration program; and  (3)in subsection (i)(1)(A), by striking will not receive an incentive payment for the second of 2 and inserting did not achieve savings for the third of 3. 
